TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 24, 2021



                                     NO. 03-20-00554-CV


                                 D. S. and K. S. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
               AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s order of termination signed on November 12, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Because appellants are indigent and unable to pay costs, no adjudication of costs is made.